      


1
                              IN THE UNITED STATES DISTRICT COURT
2
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
3
                                        SACRAMENTO DIVISION
4
         N.L., an infant by his mother and natural        C.A. No. 2:17-cv-01512-JAM-DB
5        guardian SANDRA LEMOS,
6                       Plaintiff,                       Hon. District Judge John A. Mendez
7              v.
8        CREDIT ONE BANK, N.A., GC                          ORDER APPROVING MINOR’S
         SERVICES LIMITED PARTNERSHIP,                       COMPROMISE OF CLAIMS
9        IENERGIZER HOLDINGS, LIMITED,
         and FIRST CONTACT, LLC a/k/a IQOR
10       HOLDINGS, INC,
11                      Defendants.
12
13
              The Court, having considered the Verified Petition of Sandra Lemos, mother and
14
15   Natural Guardian of Noah Lemos, a minor, for an Order authorizing Compromise of a
16   Minor’s Claim, and upon good cause shown, hereby finds:
17
              1. That the settlements proposed by the Plaintiff are hereby approved as being
18
19                  in the best interests of the minor Plaintiff.
20            2. That the disbursement of the funds, as set forth herein, are hereby approved
21
                    as being in the best interests of the minor Plaintiff.
22
23         WHEREFORE IT IS ORDERED:
24            1. The Settlement between Plaintiff and Defendant First Contact, LLC is hereby
25
                    approved, and the Plaintiff is hereby authorized to compromise his claims as
26
27                  to said Defendant for the total sum of $10,000.00.
28
          

      
1             2. The Settlement between Plaintiff and Defendant GC Services Limited
2                Partnership is hereby approved, and the Plaintiff is hereby authorized to
3     
4                compromise his claims as to said Defendant for the total sum of $19,000.00.
      

5             3. The Settlement between Plaintiff and Defendant iEnergizer Holdings, Limited
6     
                 is hereby approved, and the Plaintiff is hereby authorized to compromise his
7     

8                claims as to said Defendant for the total sum of $57,500.00.
      
9             4. Plaintiff is authorized to dismiss his claims as to First Contact, iEnergizer and
      
10
                 GC Services, with prejudice, upon payment of the aforementioned settlement
11
      
12               funds.
      
13            5. Plaintiff is authorized to reimburse his attorneys litigation costs and expenses
      
14
                 in the amount of $12,985.75, and to pay attorneys’ fees of $29,405.70.
15
      
16            6. That the net settlement funds of $44,108.55 shall be placed into an insured
      
17               Custodial IRA with National Financial
                                                       Services, LLC, to be invested through
18
                 Principal Securities, to be held for the Plaintiff’s benefit until the Plaintiff
19
20               reaches eighteen years of age.
21           IT IS SO ORDERED ON January 10, 2019
22
23                                             /s/ John A. Mendez________________
24                                             HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT JUDGE
25
26        
27        
28
